Aqua America, Inc. 762 W. Lancaster Avenue Bryn Mawr, PA 19010 July 9, 2010 VIA EDGAR H. Christopher Owings, Assistant Director United States Securities and Exchange Commission Washington, D.C. 20549-3561 Re: Aqua America, Inc. Form 10-K for Fiscal Year Ended December 31, 2009 Filed February 26, 2010 Definitive Proxy Statement filed on Schedule 14A Filed on April 2, 2010 File No. 001-06659 Dear Mr. Owings: We hereby request an extension of 10 business days to August 5, 2010 in order to respond to your letter of July 8, 2010 to Aqua America, Inc. regarding the above-referenced filing(s). Sincerely, /s/ David P. Smeltzer Chief Financial Officer
